DETAILED ACTION
1.	This office action is in response to communication filed on 03/02/2021. Claims 1-2 have been canceled. Claims 3-11 have been added. Claims 3-11 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagnanelli U.S. patent No. 9,621,175.
Fig. 18B of Pagnanelli discloses an  analog-to-digital converter (480B)  comprising: N (4) analog processing blocks Ai (119A, 119B, 129A, 129B), each of the N (4) analog processing blocks Ai (119A, 119B, 129A, 129B) corresponding to a respective one of channels CHi (4 channels of 119A, 119B, 129A, 129B), wherein i = 1 to N (1 to 4 of 119A, 119B, 129A, 129B)  and N (4 blocks of 119A, 119B, 129A, 129B) is an integer (4 is an integer), the channels CHi (4 channels) being acquired by dividing a frequency band (486A, 486B) corresponding to an analog input signal SX (102) into N parts (4 parts) , the N analog processing blocks Ai (119A, 119B, 129A, 129B),  being configured to process analog signals of the channels Chi (analog signals of channels 119A, 119B, 129A, 129B) , wherein each analog processing block Aj (119A, 119B, 129A, 129B), of the N (4 bocks) analog processing blocks Ai ((119A, 119B, 129A, 129B),  includes: a frequency converter (481A/B; 482A/B) configured to down-convert (Downconversion)  the analog input signal SX (102) NTT'5196612US1Page 5 of 10according to a cutoff frequency CHj-1 (frequency cutoff  ωm and ωn  of 481A/B; 482A/B) of a channel CHj-1( channel of 119B, 129A, 129B) and a sub A/D converter (quantizer a (analog signal of IF of 481B) acquired by the frequency converter (481B), wherein j = 2 to N (2-4 of 119B, 129A, 129B); N digital processing blocks Bi (4 MAF digital processors  of 368), each of the N digital processing blocks Bi (each MAF of 4 digital processors 368) corresponding to a respective one of the channels Chi (4 channels of 119A, 119B, 129A, 129B), the N digital processing blocks Bi (4 MAF digital processors  of 368)  being configured to process digital signals (output digital signals of (119A, 119B, 129A, 129B) of the channels Chi (channels of 119A, 119B, 129A, 129B) ; and an adder (Adders  at digital Output)  configured to output a digital output signal Sy (Digital Output)  corresponding to the analog input signal SX (102) by adding channel output signals Syi (adders at digital output for each channel of 369 A/B) from the channels Chi (4 channels of 119A, 119B, 129A, 129B), the channel output signals Syi (output of each channel of 361A/B) being acquired by the N digital processing blocks Bi (4 MAF digital processors  of 368), so as to synthesize (369A/369B) the channel output signals Syi (output of each channel of 361A/B)  on a frequency axis (frequency ωo and ωk of sin and cos axis of 369A/B). 
Regarding claim 9. (New) The analog-to-digital converter according to claim 5, wherein the N digital processing blocks Bi 4 MAF digital processors of 368) each include a digital filter (digital moving average filter “MAF” of 368)  configured to compensate for a frequency characteristic (compensation of Bandbass Moving average of  frequency ωo, ωm and ωk)  in a corresponding partial band Wi (partial band of each channel 119A, 119B, 129A, 129B)  in a band of a first output signal Si1 (band of each output signal of 369A, 369B) from an analog processing block Ai (119A) of the respective one of the channels CHi (4 channels of 119A, 119B, 129A, 129B) based on an inverse transfer function (see Fig. 14 for discloses a detailed of MAF 368 including inversion transfer function Z-1, Z-NM/K) of a signal path (signal path of each bock 119A, 119B, 129A, 129B) through the analog processing block Ai (119A, 119B, 129A, 129B).  

Allowable Subject Matter
4.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein each digital processing block Bj of the N digital processing blocks B; includes: a multiplier configured to double a signal strength of a first digital signal Slj acquired by the sub A/D converter of the analog processing block Aj; a subtractor configured to: subtract a third digital signal S3J-, relating to the channel CHj-1 from a second digital signal S2; acquired by the multiplier; and output a third digital signal S3J of a corresponding channel CHj; and a frequency converter configured to up-convert the third digital signal S3J to obtain an up-converted third digital signal S3J and outputs the up-converted third digital signal S3; to the adder as a channel output signal Sj of the corresponding channel CHj.

5.	Claims 3-4 and 10-11 are allowed.
	With respect to claim 3, in addition to other elements in the claim, prior at considered individual or combination does not teach: a multiplier configured to double a signal strength of a first digital signal Sij acquired by the sub A/D converter of the analog processing block Aj; a subtractor configured to: N'T1'5196612US1Page 4 of 10subtract a third digital signal S3J-I relating to the channel CHj-1 from a second digital signal S2j acquired by the multiplier; and output a third digital signal S3J of a corresponding channel CHj; and a frequency converter configured to up-convert the third digital signal S3J to obtain an up-converted third digital signal S3J and outputs the up-converted third digital signal S3j to the adder as a channel output signal Sj of the corresponding channel CHj; wherein an analog processing block A1 of the N analog processing blocks A; includes a sub A/D converter configured to A/D-convert the analog input signal SX; and wherein a digital processing block B1 of the N digital processing blocks Bi outputs a first digital signal S1j acquired 1 as a third digital signal of a corresponding channel CH1 and also outputs the first digital signal S11 to the adder as a channel output signal Sy1 of the corresponding channel CH1.  
With respect to claim 10, in addition to other elements in the claim, prior at considered individual or combination does not teach: a multiplier configured to double a signal strength of a first digital signal S1j acquired by the sub A/D converter of the analog processing block Aj; a subtractor configured to: subtract a third digital signal S3j relating to the channel CHj-1 from a second digital signal S2j acquired by the multiplier; and output a third digital signal S3J of a corresponding channel CHj; and a frequency converter configured to up-convert the third digital signal S3J to obtain an up-converted third digital signal S3J and outputs the up-converted third digital signal S3; to the adder as a channel output signal Sj of the corresponding channel CHj; wherein an analog processing block A1 of the N analog processing blocks A; includes a sub A/D converter configured to A/D-convert, by a sub A/D converter of an analog processing block n the analog input signal S.; and wherein a digital processing block B1 of the N digital processing blocks B; outputs a first digital signal S11 acquired by the sub A/D converter of the analog processing block A1 as a third digital signal of a corresponding channel CH1 and also outputs the first digital signal S11 to the adder as a channel output signal Sy1, of the corresponding channel CH1.  








Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/19/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845